            Case 3:20-cv-05514-BHS-JRC Document 44 Filed 03/11/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      ROBERT EARLE JOHNSON,
                                                             CASE NO. 3:20-cv-05514-BHS-JRC
11                             Plaintiff,
                                                             ORDER GRANTING MOTION
12              v.                                           FOR EXTENSION AND DENYING
                                                             MOTION TO COMPEL
13      SARAH KARIKO, et al.,

14                             Defendants.

15

16          This matter is before the Court on plaintiff’s motions for an extension of the discovery

17   deadline and to compel. Dkts. 38, 40. For the reasons set forth herein, the Court grants the

18   motion for an extension and denies the motion to compel without prejudice—meaning that upon

19   a proper showing, plaintiff may renew his motion to compel if necessary at a future date and

20   upon an appropriate showing. However, the motion to compel regarding request for admission

21   12 is denied with prejudice, meaning that plaintiff may not renew his motion in this regard at a

22   future date.

23

24

     ORDER GRANTING MOTION FOR EXTENSION
     AND DENYING MOTION TO COMPEL - 1
            Case 3:20-cv-05514-BHS-JRC Document 44 Filed 03/11/21 Page 2 of 3




 1                                       MOTION TO COMPEL

 2          In the motion to compel, plaintiff requests that the Court compel defendant Stephen

 3   Sinclair to respond to certain of plaintiff’s interrogatories and requests for admission. See Dkt.

 4   40, at 2–3.

 5          Defendants objected to interrogatories 1, 5, 6, and 10 and requests for admissions 5, 8, 9,

 6   11, 12, 14, and 15. Dkt. 40, at 13–33. Plaintiff asserts that he wrote to defendants’ attorney

 7   informing her of his intent to move to compel regarding the interrogatories and regarding the

 8   responses to his requests for admissions. Dkt. 40, at 35–36. Plaintiff asserts that defense counsel

 9   cancelled his last attempt to schedule a conference call and then plaintiff brought his motion to

10   compel. See Dkt. 40, at 36.

11          In response, defendants’ attorney asserts that she had to cancel the previous conference

12   call due to a scheduling conflict and that after plaintiff filed the motion to compel, they were able

13   to schedule a telephonic conference on February 22, 2021. Dkt. 43, at 3. Under penalty of

14   perjury, defense counsel states that she and plaintiff have met and conferred regarding the

15   requested interrogatories and admissions and that defendant Sinclair agreed to provide a

16   supplemental response to all but one request for admission (number 12). Dkt. 43, at 3.

17          Therefore, the motion to compel is moot regarding a majority of the requested discovery,

18   since it appears that defendant Sinclair has agreed to supplement his responses. The motion to

19   compel is accordingly denied, but the denial is without prejudice.

20          The remaining discovery dispute concerns request for admission 12, which states,

21   “[p]lease admit as [sic] Washington Department of Corrections secretary has a constitutional

22   duty to protect Mr. Johnson’s health safety.” Dkt. 40, at 31. Defendants object that this request

23   for admission is impermissible since it seeks a legal conclusion, among other things. Dkt. 40, at

24

     ORDER GRANTING MOTION FOR EXTENSION
     AND DENYING MOTION TO COMPEL - 2
             Case 3:20-cv-05514-BHS-JRC Document 44 Filed 03/11/21 Page 3 of 3




 1   31. Their objection is well-taken. See Playboy Enters., Inc. v. Welles, 60 F. Supp. 2d 1050,

 2   1057 (S.D. Cal. 1999) (“Requests for admissions cannot be used to compel an admission of a

 3   conclusion of law.”). Therefore, the motion to compel is denied with prejudice solely inasmuch

 4   as plaintiff seeks to compel defendant Sinclair to respond to request for admission 12.

 5                                    MOTION FOR EXTENSION

 6           Plaintiff seeks—and defendants do not oppose—a 60-day extension of the discovery

 7   deadline. The Court finds good cause and grants the extension. The Court also correspondingly

 8   extends the deadline for dispositive motions, as set forth below.

 9                                            CONCLUSION

10           The motion for an extension is granted (Dkt. 38), and the motion to compel (Dkt. 40) is

11   denied without prejudice, except that plaintiff’s request to compel defendant Sinclair to respond

12   to request for admission 12 is denied with prejudice. The following deadlines are amended: the

13   discovery deadline is now May 14, 2021, and the dispositive motions cutoff is now June 11,

14   2021.

15           Dated this 11th day of March, 2021.

16

17

18                                                        A
                                                          J. Richard Creatura
19
                                                          United States Magistrate Judge
20

21

22

23

24

     ORDER GRANTING MOTION FOR EXTENSION
     AND DENYING MOTION TO COMPEL - 3
